COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jose Guadalupe Chavez d/b/a Austin Premier Pools & Spas v. County
                           of Williamson, Texas

Appellate case number:     01-18-00069-CV

Trial court case number: 16-0716-T368

Trial court:               368th District Court of Williamson County

        The parties filed a joint motion to reverse and remand, asking that we reverse the trial
court’s judgment and remand for a new trial, based on the parties’ agreement.
        The rules of appellate procedure do not allow parties to simply agree that a court of appeals
will reverse a trial court judgment. A judgment may be set aside without regard to the merits and
remanded for rendition of judgment in accordance with an agreement. See TEX. R. APP.
P. 42.1(a)(2)(B). Alternatively, the parties may seek an abatement to permit proceedings in the
trial court to effectuate an agreement. See TEX. R. APP. P. 42.1(a)(2)(C).
       The joint motion is therefore DENIED without prejudice to the filing of another motion to
dismiss that complies with Rule 42.1.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: October 11, 2018